                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

ANGIE ANN COUSINEAU,

                       Plaintiff,

       v.                                                     Case No. 18-C-857

ANDREW M. SAUL,
Commissioner of Social Security,

                       Defendant.


     DECISION AND ORDER REVERSING THE COMMISSIONER’S DECISION


       Plaintiff Angie Ann Cousineau filed this action for judicial review of a decision by the

Commissioner of Social Security denying her application for a period of disability and disability

insurance benefits under Title II of the Social Security Act.          Plaintiff contends that the

administrative law judge’s (ALJ) decision is flawed and requires remand because the ALJ failed to

properly weigh the opinions of her rheumatologist. For the reasons that follow, the decision of the

Commissioner will be reversed and remanded.

                                        BACKGROUND

       Plaintiff, age 40 at the time, filed an application for a period of disability and disability

insurance benefits on February 10, 2014, alleging disability beginning January 21, 2014. She listed

Type I diabetes, fibromyalgia, arthritis, heart disease, hypothyroidism, gastroperesis, and Raynaud’s

disease as the conditions that limited her ability to work. R. 211. Her application was denied

initially on April 21, 2014, and upon reconsideration on January 23, 2015. Plaintiff subsequently

requested an administrative hearing before an ALJ, and on April 24, 2017, ALJ Peter Kafkas held

a hearing. Plaintiff, who was appointed a representative, and a vocational expert (VE) testified.
       At the time of her hearing, Plaintiff lived with her husband in a two-story house. R. 45. She

testified that she lives on the first floor of her home but can walk up one flight of stairs. R. 46.

Plaintiff worked at Oshkosh Corporation as the director of process improvement and was

responsible for auditing. She went on medical leave due to some health problems. R. 50. Plaintiff

testified that she could walk for 10 to 20 minutes and stand for 5 to 10 minutes before her conditions

would begin bothering her. She reported that she has difficulty grasping with her hands and picking

things up with her fingers. She attributed these difficulties to weakness and stiffness in her hands.

R. 52. Plaintiff also reported getting lightheaded and dizzy when she stands up too quickly and

when she walks. R. 53. She testified that she walks 10 to 20 minutes in the morning and for 5 to

10 minutes in the afternoon. Id. Plaintiff indicated she takes a nap in the morning and occasionally

in the afternoon. R. 54.

       Plaintiff also testified about her average day. She reported that she wakes up between 7:00

and 8:00 a.m. and eats breakfast. She then walks for 10 to 20 minutes to try to loosen up. After her

walk, Plaintiff takes a nap, sits in her chair, and eats lunch. Plaintiff will occasionally read after

lunch. Depending on the day, Plaintiff will take another nap. She then eats dinner, watches

television, and goes to bed between 8:00 and 8:30 p.m. Plaintiff testified that she prepares simple

meals and her husband prepares the rest. R. 60. He also does all of the household chores. R. 61.

       In a written decision dated August 1, 2017, the ALJ concluded Plaintiff was not disabled.

R. 10–20. Following the agency’s five-step sequential evaluation process, the ALJ concluded at

step one that Plaintiff met the insured status requirements of the Social Security Act on December

31, 2017, and did not engage in substantial gainful activity since January 21, 2014, the alleged onset

date. R. 12. At step two, the ALJ found Plaintiff had the following severe impairments:


                                                  2
fibromyalgia, gastroparesis, and ischemic heart disease. Id. He concluded diabetes mellitus,

hypertension, Raynaud’s disease, and hypothyroidism are nonsevere impairments because they have

been responsive to treatment, cause no more than minimal vocationally relevant limitations, have

not lasted or are not expected to result in more than minimal work-related restriction for a

continuous period of at least twelve months, are not expected to result in death, or have not been

properly diagnosed by an acceptable medical source. R. 12–13. At step three, the ALJ determined

Plaintiff’s impairments or combination of impairments did not meet or medically equal any listed

impairments under 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 13.

       After reviewing the record, the ALJ concluded Plaintiff had the residual functional capacity

(RFC) to perform light work as defined in 20 C.F.R. § 404.1567(b) except she can “lift up to twenty

pounds occasionally, lift or carry up to ten pounds frequently, stand or walk for approximately six

hours per eight-hour work day, and sit for approximately six hours per eight-hour workday.” R. 14.

He also found she was capable of “frequent handling bilaterally” and “frequent fingering

bilaterally.” Id. The ALJ found at step four that Plaintiff was capable of performing past relevant

work as a controller, project manager, and bank manager. R. 18. Based on these findings, the ALJ

concluded Plaintiff was not disabled within the meaning of the Social Security Act. R. 20. The

ALJ’s decision became the final decision of the Commissioner when the Appeals Council denied

Plaintiff’s request for review. Plaintiff then commenced this action for judicial review.

                                     LEGAL STANDARD

       The final decision of the Commissioner will be upheld if the ALJ applied the correct legal

standards and supported her decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is “such relevant evidence as a


                                                3
reasonable mind could accept as adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869,

874 (7th Cir. 2010). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusion drawn.

Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the evidence and

conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

        The ALJ is also expected to follow the Social Security Administration’s rulings and

regulations in making a determination. Failure to do so, unless the error is harmless, requires

reversal. Prochaska v. Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire

record, the court does not substitute its judgment for that of the Commissioner by reconsidering

facts, reweighing evidence, resolving conflicts in evidence, or deciding questions of credibility.

Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                             ANALYSIS

        Plaintiff argues that the ALJ improperly evaluated the opinions of Dr. Eric Gowing, her

rheumatologist. Dr. Gowing completed a number of medical source statements regarding Plaintiff’s

ability to work. In February 2014, Dr. Gowing opined that Plaintiff could not stand or walk, lift

more than ten pounds, or sit for more than one to three hours a day. R. 421. He also noted that

Plaintiff could not use her upper extremities for grasping, fine manipulation, or pushing and pulling

and could occasionally bend, squat, climb, kneel, crawl, and reach above shoulder level. Id. Dr.

Gowing further opined that Plaintiff was moderately limited in her ability to perform complex and

varied tasks. Id.


                                                   4
       In September 2014, Dr. Gowing noted that Plaintiff could not maintain gainful employment

due to her musculoskeletal symptoms. R. 425. In March 2015, Dr. Gowing completed a physical

capacities evaluation form. He checked boxes indicating that Plaintiff could occasionally lift up to

five pounds, sit for two hours, and stand or walk for one-hour during a workday. R. 517–18. He

opined that Plaintiff could use hands for simple grasping but not fine manipulation. Id. He also

noted that Plaintiff was markedly limited in many mental areas of work including making simple

work-related decisions and maintaining attention and concentration. He indicated that Plaintiff

suffers from fatigue caused by fibromyalgia and Compezine use. R. 519. Dr. Gowing stated that

Plaintiff’s fatigue is disabling to the extent that it would prevent her from working full-time at even

a sedentary position. Id.

       In October 2015, Dr. Gowing noted that Plaintiff has a history of widespread pain and that

she consistently exhibits pain on palpation in at least 11 of the 18 tender point sites consistent with

fibromyalgia. He explained that Plaintiff suffers from fatigue, and that the fatigue is of a sufficient

severity and persistence to preclude full-time work, even in a sedentary position. R. 531.

       On December 7, 2015, Dr. Gowing submitted a letter to certify the extent of Plaintiff’s

disability. He reported that Plaintiff has consistently displayed symptoms of fibromyalgia for the

past 12 years marked by chronic wide-spread pain, recurrent muscle spasms, and severe fatigue.

He indicated that the fatigue is most disabling because it relates to her ability to maintain gainful

employment. Dr. Gowing opined that Plaintiff is unable to maintain employment in any capacity

due to fibromyalgia, mixed connective tissue disease, and underlying comorbid conditions,

including diabetic gastroparesis. R. 626.




                                                  5
       In September 2016, Dr. Gowing stated that Plaintiff could not maintain gainful employment

in a sedentary position or maintain employment in any capacity. He opined that Plaintiff could lift

up to 10 pounds, sit for 20 to 30 minutes, and stand for 5 to 10 minutes. Dr. Gowing noted that the

ability to perform tasks without pain is extremely limited and that any type of repetitive motion is

difficult to perform due to pain. R. 671. On March 8, 2017, Dr. Gowing expressed that he

supported Plaintiff’s application for disability and noted that she could not maintain gainful

employment even in a part-time sedentary position. R. 692. The ALJ gave little weight to the

opinions of Dr. Gowing.

       Generally, the ALJ must give “controlling weight” to the medical opinion of a treating

physician on the nature and severity of an impairment if it is (1) “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and (2) “not inconsistent with other

substantial evidence.”    Larson v. Astrue, 615 F.3d 744, 749 (7th Cir. 2010); 20 C.F.R.

§ 416.927(c)(2); SSR 96-2p; see also Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013). If the

ALJ decides to give lesser weight to a treating physician’s opinion, he must articulate “good

reasons” for doing so. Larson, 615 F.3d at 749. Stated differently, although an ALJ is not required

to give the treating physician’s opinion controlling weight, he is still required to provide a “sound

explanation for his decision to reject it.” Roddy, 705 F.3d at 636 (citations omitted). “If the ALJ

does not give the treating physician’s opinion controlling weight, the regulations require the ALJ

to consider the length, nature, and extent of the treatment relationship, frequency of examination,

the physician’s specialty, the types of tests performed, and the consistency and supportability of the

physician’s opinion.” Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009); see also 20 C.F.R.

§ 404.1527. The ALJ is not required to “explicitly weigh every factor.” Henke v. Astrue, 498 F.


                                                  6
App’x 636, 640 (7th Cir. 2012); Elder v. Astrue, 529 F.3d 408, 414–16 (7th Cir. 2008). Instead,

the ALJ need only “sufficiently account for the factors.” Schreiber v. Colvin, 519 F. App’x 951,

959 (7th Cir. 2013).

       The ALJ gave Dr. Gowing’s opinions little weight, finding that they were inconsistent with

the overall evidence of record. He stated that Dr. Gowing’s assessments that Plaintiff could lift only

five or ten pounds, sit for two hours, and stand or walk for one hour are not supported by medical

evidence demonstrating full strength, intact sensation, good range of motion, and a normal gait. R.

17. But the ALJ did not adequately explain how findings of normal range of motion, motor

strength, and gait undermine Dr. Gowing’s opinions on Plaintiff’s limitations or are inconsistent

with the other documented symptoms of fibromyalgia, including findings that Plaintiff tested

positive for multiple tender points, widespread pain, and fatigue. See Harvala v. Colvin, No. 14-C-

1176, 2015 WL 5177608, at *8 (N.D. Ill. Sept. 3, 2015) (“[N]ormal gait . . . is not inconsistent with

persistent pain caused by the fibromyalgia. There is no evidence that fibromyalgia causes

limitations in strength, range of motion, or an inability to step onto an examination table or walk.

On the contrary, fibromyalgia is characterized by widespread pain, not by an inability to walk or a

decrease in range of motion.”). As a result, the ALJ failed to build the logical bridge from the

evidence in the record to his conclusion that Plaintiff was not disabled.

       This is also true with respect to Dr. Gowing’s opinions regarding Plaintiff’s grasping

limitations. The ALJ explained that Dr. Gowing’s assessments that Plaintiff could not use her hands

for simple grasping or fine manipulation are not consistent with evidence that Plaintiff had full

range of motion of the fingers and hands with no redness, warmth, swelling, or synovitis. Although

the ALJ indicated that Dr. Gowing’s opinions are not consistent with the overall evidence of record,


                                                  7
he did not discuss evidence from the medical records that are not supportive of his assessments.

See Taylor v. Colvin, 829 F.3d 799, 802 (7th Cir. 2016) (“An administrative law judge ‘must

confront the evidence that does not support [his] conclusion and explain why that evidence was

rejected.’” (quoting Moore v. Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014)). For instance, Dr.

Kraemer noted that Plaintiff was not able to hold onto a piece of paper with Dr. Kraemer tugging

on it, and it was also noted that Plaintiff had trouble dropping objects. The ALJ’s failure to discuss

relevant contrary evidence warrants remand in this case.

                                          CONCLUSION

       For the reasons above, the Commissioner’s decision is REVERSED and REMANDED to

the Agency pursuant to 42 U.S.C. § 405(g) (sentence four). The Clerk is directed to enter judgment

forthwith.

       SO ORDERED this 16th day of September, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  8
